DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-20 recite the limitation "the radio frequency module" in claim 11, line 4.  There is insufficient antecedent basis for this limitation in the claim.
the radio frequency module" should be "a radio frequency module".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goi et al. (US 7,978,031).
Regarding claim 1, Goi et al. (figures 1-3) disclose a radio frequency module (high frequency module), comprising: a power amplifier (11); an inductor (14, L12) connected between the power amplifier and a power-supply terminal to supply a power-supply voltage to the power amplifier; a capacitor (15a-15d, C24, C25) connected between a ground and a node that is located between the inductor and the power-supply terminal; a module substrate (10) including a first principal surface (bottom surface) and a second principal surface (upper surface) opposite to each other; and a plurality of external-connection terminals (16-17) disposed on the second principal surface (upper surface), and at least one of the power amplifier or the capacitor is disposed on the second principal surface (upper surface) (column 4, line 23 – column 7, line 6). Goi et al. do not explicitly disclose the inductor is 
Regarding claim 4, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 1 above, wherein in a plan view of the module substrate, at least part of the capacitor obviously overlaps at least part of the inductor as a system design preference for arranging the power amplifier and other components on the multilayered substrate radio frequency module to save space for compact design.
Regarding claim 5, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 1 above, the capacitor and the inductor are interconnected via a via-conductor located inside of the module substrate the capacitor and the inductor are interconnected via a via-conductor located inside of the module substrate (column 2, lines 51-67; column 4, lines 48-62).
Regarding claim 6, Goi et al. (figure 2) disclose wherein in a plan view of the module substrate, the capacitor (15a-15d) does not overlap the power amplifier (11).
Regarding claim 7, Goi et al. disclose the radio frequency module according to claim 1 above. In addition, Goi et al. disclose the power amplifier (11) is connected to the at least one of the plurality of external-connection terminals (16, 17) via a via-conductor (29) located inside of the module substrate. Goi et al. do not explicitly disclose wherein in a plan view of the module substrate, at least one of the plurality of external-connection terminals overlaps the power amplifier. However, it is just a design choice to place external-connection terminals within the module substrate. Therefore, it would have 
Regarding claim 8, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 1 above, wherein the inductor is disposed inside the module substrate such that the inductor is at least partially within the module substrate and at least partially beneath a plane of the first principle surface of the module substrate.
 Regarding claim 9, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 1 above, wherein the inductor is disposed inside the module substrate such that the inductor is within the module substrate and fully below a plane of the first principle surface of the module substrate.
Regarding claim 10, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 1 above, wherein the inductor is encapsulated within the module substrate below a plane of the first principle of the module substrate.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Goi et al. in view of Chen et al. (US 2018/0096951)
Regarding claim 2, Goi et al. disclose the radio frequency module according to claim 1 above. In addition, Goi et al. disclose wherein one of the power amplifier and the capacitor is disposed on the second principal surface (upper surface) (figure 1). Goi et al. do not explicitly disclose another of the power amplifier and the capacitor is disposed on the first principal surface. However, Chen et al. (figure 
Regarding claim 3, Goi et al. disclose wherein the power amplifier is disposed on one of the surface (upper surface; which can be called the first or second principal surface) (figure 1). Goi et al. do not explicitly disclose the capacitor is disposed on the second principal surface. However, Chen et al. (figure 16) disclose a radio frequency module (100) comprising a dual-sided module substrate with power amplifier disposed on first principal surface (bottom surface) and other components such as filters on second principal surface (upper surface) (paragraph [0155]). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Chen et al. to the radio frequency module of Goi et al. so that the capacitor is disposed on the second principal surface as a system design preference for arranging the power amplifier and other components on the dual-sided module substrate radio frequency module to save space for compact design.
 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Goi et al.
Regarding claim 11, Chen et al. disclose a communication device (figure 20), comprising: a signal processing circuit (510) configured to process a radio frequency signal; and a radio frequency module  surface) and a second principal surface (bottom surface) opposite to each other; and a plurality of external-connection terminals (106) disposed on the second principal surface (bottom surface), the power amplifier is disposed on the second principal surface (paragraphs [0155] and [0166]). Chen do not explicitly disclose the radio frequency module including an inductor connected between the power amplifier and a power-supply terminal to supply a power-supply voltage to the power amplifier, a capacitor connected between a ground and a node that is located between the inductor and the power-supply terminal, wherein the inductor is disposed on the first principal surface or inside of the module substrate. However, Goi et al. (figures 1-3) disclose a radio frequency module (high frequency module), comprising: a power amplifier (11); an inductor (14, L12) connected between the power amplifier and a power-supply terminal to supply a power-supply voltage to the power amplifier; a capacitor (15a-15d, C24, C25) connected between a ground and a node that is located between the inductor and the power-supply terminal; a module substrate (10) including a first principal surface (bottom surface) and a second principal surface (upper surface) opposite to each other; and a plurality of external-connection terminals (16-17) disposed on the second principal surface (upper surface), and at least one of the power amplifier or the capacitor is disposed on the second principal surface (upper surface) (column 4, line 23 – column 7, line 6). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the inductor and capacitor of Goi et al. to the communication device of Chen et al. to the radio frequency module of Goi et al. for controlling the power supply to the power amplifier. Chen et al. and Goi et al. do not explicitly disclose the inductor is disposed on the first principal surface or inside of the module substrate. However, Goi et al. disclose a low pass filter (LPF 13) and band pass filter (BPF 12) disposed inside of the module substrate (figure 1) (column 4, lines 26-30). Therefore, it would have been obvious 
Regarding claim 12, Chen et al. and Goi et al. disclose the communication device according to claim 11 above. In addition, Goi et al. disclose wherein one of the power amplifier and the capacitor is disposed on the second principal surface (upper surface) (figure 1). Goi et al. do not explicitly disclose the capacitor is disposed on the second principal surface. However, Chen et al. (figure 16) disclose wherein the radio frequency module (100) including the dual-sided module substrate with power amplifier disposed on first principal surface (bottom surface) and other components such as filters on second principal surface (upper surface) (paragraph [0155]). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. and Goi et al. so that so that the capacitor is disposed on the second principal surface as a system design preference for arranging the power amplifier and other components on the dual-sided module substrate radio frequency module to save space for compact design.
Regarding claim 13, Chen et al. and Goi et al. disclose the communication device according to claim 11 above. In addition, Goi et al. disclose wherein the power amplifier is disposed on one of the surface (upper surface; which can be called the first or second principal surface) (figure 1). Goi et al. do not explicitly disclose the capacitor is disposed on the second principal surface. However, Chen et al. (figure 16) disclose wherein the radio frequency module (100) including the dual-sided module substrate with power amplifier disposed on first principal surface (bottom surface) and other components such as filters on second principal surface (upper surface) (paragraph [0155]). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. and Goi et al. so that the capacitor is disposed on the second 
Regarding claim 14, Chen et al. and Goi et al. disclose the communication device according to claim 11 above. In addition, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 1 above, wherein in a plan view of the module substrate, at least part of the capacitor obviously overlaps at least part of the inductor as a system design preference for arranging the power amplifier and other components on the multilayered substrate radio frequency module to save space for compact design.
Regarding claim 15, Chen et al. and Goi et al. disclose the communication device according to claim 14 above. In addition, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 1 above, the capacitor and the inductor are interconnected via a via-conductor located inside of the module substrate the capacitor and the inductor are interconnected via a via-conductor located inside of the module substrate (column 2, lines 51-67; column 4, lines 48-62).
Regarding claim 16, Chen et al. and Goi et al. disclose the communication device according to claim 11 above. In addition, Goi et al. (figure 2) disclose wherein in a plan view of the module substrate, the capacitor (15a-15d) does not overlap the power amplifier (11).
Regarding claim 17, Chen et al. and Goi et al. disclose the communication device according to claim 11 above. In addition, Goi et al. disclose the power amplifier (11) is connected to the at least one of the plurality of external-connection terminals (16, 17) via a via-conductor (29) located inside of the module substrate. Goi et al. do not explicitly disclose wherein in a plan view of the module substrate, at least one of the plurality of external-connection terminals overlaps the power amplifier. However, it is just a design choice to place external-connection terminals within the module substrate. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the 
Regarding claim 18, Chen et al. and Goi et al. disclose the communication device according to claim 11 above. In addition, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 11 above, wherein the inductor is disposed inside the module substrate such that the inductor is at least partially within the module substrate and at least partially beneath a plane of the first principle surface of the module substrate.
 Regarding claim 19, Chen et al. and Goi et al. disclose the communication device according to claim 11 above. In addition, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 11 above, wherein the inductor is disposed inside the module substrate such that the inductor is within the module substrate and fully below a plane of the first principle surface of the module substrate.
Regarding claim 20, Chen et al. and Goi et al. disclose the communication device according to claim 11 above. In addition, Goi et al. (figure 1) disclose when other components including the inductor (in place of the LPF 13 or BPF 12) disposed inside of the module substrate according to claim 11 above, wherein the inductor is encapsulated within the module substrate below a plane of the first principle of the module substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gorbachov (US 8,073,400) teaches a multi mode radio frequency transceiver front end circuit includes a power amplifier for increased transmission power, and/or a low noise amplifier for increased reception sensitivity.
Yeh et al. (US 10,461,799) disclose an integrated transmitter and receiver front end module includes a transmitter path network coupled to an antenna and a transmitter, and includes a first selectable matching network.
Takenada (US 10,554,180) teaches a power amplifier module includes: a multilayer substrate having a ground pattern layer connected to a ground of a power source; amplifier transistors disposed on the multilayer substrate; a bypass capacitor having one end connected to the collector of the amplifier transistor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645